Citation Nr: 1760419	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-25 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for breast cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of the Veteran's claims file now resides with the Columbia, South Carolina RO.

In February 2014, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  Then, in July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of both hearings are associated with the Veteran's claims file.


FINDINGS OF FACT

1. An August 2005 service treatment record (STR) indicated that a lesion was discovered on the Veteran's left breast.  Although a biopsy was not performed, after an ultrasound, the Veteran was diagnosed with a benign fibroadenoma.

2. After service, during the pendency of the claim period, the Veteran was diagnosed with left breast invasive lobular carcinoma.

3. The evidence of record is at least equipoise with respect as to whether the Veteran's post-service left breast invasive lobular carcinoma is etiologically related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in the Veteran's favor, the criteria for service connection for breast cancer have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

As indicated above, the Board finds the evidence of record is at least evenly balanced in regard as to whether the Veteran's breast cancer was caused by or related to service.  Affording the Veteran the benefit of the doubt, the Board will grant the Veteran's claim.

Firstly, the Board notes that, during the pendency of the claim, the Veteran was diagnosed with a current disability.  Specifically, a February 2012 VA surgery operative note recorded an active diagnosis of left breast invasive lobular carcinoma.  Accordingly, the evidence of record satisfies the first criterion for service connection.

Next, the evidence of record supports a finding of an in-service incurrence.  Specifically, an August 2005 service treatment record (STR) indicated that a lesion was discovered on the Veteran's left breast.  Although a biopsy was not performed, after an ultrasound, the Veteran was diagnosed with a benign fibroadenoma.  

Lastly, the Board finds the evidence in a state of equipoise in regard to whether the Veteran's breast cancer was etiologically related to service.  Specifically, in an August 2017 medical opinion, a Veterans Health Administration (VHA) clinician opined that the lesion discovered in service in 2005 was not related to the Veteran's subsequent development of breast cancer.  In support of his opinion, the VHA clinician stated: (1) the lack of a biopsy in 2005 did not undermine the in-service diagnosis of benign fibroadenoma; (2) there was no evidence that benign fibrocystic lesions increase the likelihood of the later development of breast cancer; (3) that the subsequent lesion that was diagnosed as breast cancer was located in an entirely different location that the lesion discovered in 2005; (4) that if the 2005 lesion was related to the post-service cancer, it should have been much larger and more advanced than the cancerous lesion that was later found; and (5) that cancer that was discovered post service was only slightly larger than the lesion found in 2005.

Subsequently, in October 2017, the Veteran's treating oncologist, Dr. Palmer, provided an opinion that reached the opposite conclusion of the August 2017 VHA clinician.  Specifically, Dr. Palmer opined that it was more likely than not that the Veteran's breast cancer was incurred during her military service.  Dr. Palmer then addressed the rationale of the VHA clinician on a point-by-point basis.  Dr. Palmer first stated that the lack of a biopsy in 2005 called into question the in-service diagnosis of benign fibroadenoma as the gold standard guidelines for cancer care-the National Comprehensive Cancer Network (NCCN) Guidelines-suggest the performance of a needle biopsy, among a menu of options, upon discovery.  Dr. Palmer then stated that the NCCN Guidelines directly counter the VHA clinician's conclusion that there is no evidence that benign fibrocystic lesions increase the likelihood of the later development of breast cancer.  Regarding the VHA clinician's third rationale that the post-service breast cancer was in an entirely different location than the lesion in 2005, Dr. Palmer stated that the Veteran's 2012 pathology report clearly indicated that the tumor invaded the fibroadenoma located in the left breast.  Lastly, Dr. Palmer stated that the VHA clinician's fourth point was disputable.

In sum, the Board finds that the evidence is currently in equipoise regarding whether the Veteran's breast cancer was related to service.  Affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  As such, the claim will be granted.

ORDER

Service connection for breast cancer is granted.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


